



Exhibit 10(iii)


1998 Stock Option Plan
of
STRYKER CORPORATION
_____________


As Amended through February 7, 2017
and As Adjusted for the two-for-one stock splits effective May 12, 2000 and May
14, 2004
_____________




1.    Purpose. The purpose of the 1998 Stock Option Plan of Stryker Corporation
(the “Plan”) is to advance the interests of Stryker Corporation (the “Company”)
and its subsidiaries by providing a larger personal and financial interest in
the success of the Company and its subsidiaries to employees and directors upon
whose judgment, interest and special efforts the Company and its subsidiaries
are dependent for the successful conduct of its and their operations and to
enable the Company and its subsidiaries to compete effectively with others for
the services of new employees and directors as may be needed for the continued
improvement of the enterprise. It is believed that the acquisition of such
interest will stimulate the efforts of such employees and directors on behalf of
the Company and its subsidiaries and strengthen their desire to continue to
serve the Company and its subsidiaries.
2.    Grantees. Options may be granted under this Plan to any employee or
director of the Company and its subsidiaries. The employees and directors of the
Company and its subsidiaries to whom options are granted and the terms of such
options shall be determined by the Compensation Committee appointed pursuant to
Section 10 hereof, except that the full Board of Directors, acting by
affirmative vote of a majority of the directors then in office, shall make such
determinations in the case of directors who are not also employees of the
Company or any subsidiary (“Non-Employee Directors”). A grantee may hold more
than one option. The number of shares of Common Stock, par value $.10 per share
(the “Common Stock”), of the Company subject to options that may be granted
under this Plan in any calendar year to any employee or director shall not
exceed 2,000,000 (the “Annual Limit”). To the extent required by Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), shares subject to
options that are canceled shall continue to be counted against the Annual Limit.
Nothing contained in this Plan, nor in any option granted pursuant to this Plan,
shall confer upon any employee or director any right to the continuation of his
or her employment or directorship nor limit in any way the right of the Company
or its subsidiaries to terminate such employment or directorship at any time.
As used herein, the term “subsidiary” shall mean any present or future entity
that is controlled by the Company, directly or through one or more
intermediaries.
3.    Effectiveness and Termination of Plan. This Plan shall become effective
upon approval thereof by the holders of a majority of the votes cast at a
meeting held, among other things, for such purpose, provided that the total vote
cast on the proposal represents over 50% in interest of the Common Stock
entitled to vote at the meeting. The date of the meeting at which such approval
is given shall be the adoption date of this Plan. This Plan shall terminate on
the









--------------------------------------------------------------------------------











earliest of (i) ten (10) years from its adoption date (ii) when all shares of
Common Stock that may be issued under this Plan shall have been issued through
exercise of options granted under this Plan or (iii) at any earlier time that
the Board of Directors may determine.
Any option outstanding under this Plan at the time of its termination shall
remain in effect in accordance with its terms and conditions and those of this
Plan.
4.    The Common Stock. The aggregate number of shares of Common Stock of the
Company that may be issued under this Plan shall consist of 40,000,000 shares,
subject to further adjustment as provided in Section 7 hereof. Such number of
shares may be set aside out of the authorized but unissued shares of Common
Stock of the Company not reserved for any other purpose or out of shares of
Common Stock held in or acquired for the treasury of the Company. All or any
shares of Common Stock subjected under this Plan to an option that, for any
reason, is canceled, terminates, lapses or expires unexercised as to such shares
may again be subjected to an option under this Plan. If a grantee pays the
purchase price for an option by surrendering previously owned shares of Common
Stock to the Company (either by actual delivery or attestation to the ownership)
in accordance with the provisions of Section 5(b)(i)(B) herein or pursuant to a
net exercise arrangement in accordance with the provisions of Section 5(b)(i)(C)
herein or satisfies any tax withholding requirement with respect to any option
by having the Company withhold shares of Common Stock or by surrendering shares
of Common Stock in accordance with Section 9 herein, then such shares
surrendered or withheld to pay the purchase price or used to satisfy such tax
withholding requirement shall count against the aggregate number of shares of
Common Stock that may be issued under this Plan set forth above in this Section
4.
5.    Types of Options and Terms and Conditions.
(a)    Options granted under this Plan shall be in the form of (i) incentive
stock options as defined in Section 422 of the Code (“incentive stock options”)
or (ii) options not qualifying under said Section (“nonstatutory stock
options”).
(b)    Options may be granted at any time and from time to time prior to the
termination of this Plan. Except as hereinafter provided, all options granted
pursuant to this Plan shall be subject to the following terms and conditions:
(i)    Price. The purchase price of the shares of Common Stock issuable upon
exercise of options granted under this Plan shall be not less than 100% of the
fair market value of the Common Stock on the date of the grant of the option.
For purposes of this Plan, “fair market value” of the Common Stock shall mean
the closing sales price of the Common Stock (or the closing bid, if no sales
were reported) as reported on the New York Stock Exchange-Composite Transactions
for the last market trading day prior to the time of determination or, if the
Common Stock is not then listed on the New York Stock Exchange, the price
determined in good faith by the Compensation Committee (or the Board of
Directors in the case of options granted to Non-Employee Directors). The
purchase price shall be paid in full at the time of exercise by any combination
of the methods set forth below. The Compensation Committee (or the Board of
Directors in the case of options granted to Non-Employee Directors) shall have
the authority to grant options that do not entitle the grantee to use all
methods or that require prior written consent







--------------------------------------------------------------------------------





of the Company to use certain of the methods. The methods of payment of the
purchase price are: (A) cash, (B) by surrender to the Company (either by actual
delivery or attestation to the ownership) of shares of Common Stock with an
aggregate fair market value on the date of purchase that is sufficient to cover
the aggregate purchase price or (C) by a net exercise arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise by the number of shares of Common Stock with an aggregate fair market
value on the date of purchase that is sufficient to cover the aggregate purchase
price. The purchase price shall be subject to adjustment, but only as provided
in Section 7 hereof.
(ii)    Duration and Exercise of Options. Options may be granted for terms of up
to but not exceeding ten (10) years from the date the particular option is
granted. Options shall be exercisable as provided by the Compensation Committee
(or the Board of Directors in the case of options granted to Non-Employee
Directors) at the time of grant thereof.
[Note: The lead in to Section 5(b)(iii) and the paragraphs entitled
“Retirement,” “Disability or Death” and “Other Reasons” as set forth below apply
to options granted on or after February 7, 2006. See the relevant terms and
conditions of each option grant for the termination provisions applicable with
respect to options granted before that date.]
(iii)    Termination of Employment or Service as a Director. Upon the
termination of the grantee’s employment or service as a director, except as
otherwise provided under terms of a particular grant, his or her rights to
exercise an option shall be as follows:
Retirement. If a grantee’s employment or service as a director terminates by
reason of retirement, the grantee or the grantee’s estate (in the event of death
after such termination) may, at any time prior to the fixed termination date
provided in the option, exercise the option with respect to all or any part of
the shares of Common Stock subject thereto, regardless of whether the right to
purchase such shares had accrued on or before the last day on which the grantee
was either an employee or director of the Company or any subsidiary. Anything in
this Plan to the contrary notwithstanding, if a grantee were eligible for
retirement but ceased to be an employee or director by reason of disability,
death or any other reason before such grantee retired, his or her rights to
exercise an option shall be as if such grantee’s employment or service as a
director ceased by reason of retirement. If an incentive stock option is
exercised after the exercise period that is applicable for purposes of Section
422 of the Code, such option shall be treated as a nonstatutory stock option.
For purposes of this Plan, “retirement” means termination of employment with or
service as a director of the Company and/or its subsidiaries on or after the
grantee’s 65th birthday or the grantee’s 60th birthday if the grantee has
completed or is otherwise credited with ten (10) years of service as an employee
or director of the Company and/or its subsidiaries.















--------------------------------------------------------------------------------





Disability or Death. If a grantee’s employment or service as a director of the
Company and/or its subsidiaries terminates by reason of disability or death, the
grantee or the grantee’s estate may, within one year following such termination,
exercise the option with respect to all or any part of the shares of Common
Stock subject thereto, regardless of whether the right to purchase such shares
had accrued on or before the date of such termination. If an incentive stock
option is exercised after the exercise period that is applicable for purposes of
Section 422 of the Code, such option shall be treated as a nonstatutory stock
option. For purposes of this Plan, “disability” means (i) when used in the
context of an option other than an incentive stock option, a physical or mental
condition that qualifies as a disability under the long-term disability pay plan
of the Company and/or its subsidiaries then in effect for United States
employees (irrespective of whether the grantee is eligible to participate in
such plan), which disability has, in the case of an employee prevented such
employee from being in the full-time, active service of the Company and/or its
subsidiaries for the entire period of one hundred-eighty (180) days immediately
preceding termination of employment; and (ii) when used in the context of an
incentive stock option, a physical or mental condition that qualifies as a
disability within the meaning of Code Section 22(e)(3).
Other Reasons. If a grantee’s employment or service as a director of the Company
and/or its subsidiaries terminates for any reason other than retirement,
disability or death, the grantee or the grantee’s estate (in the event of the
grantee’s death after such termination) may, within thirty (30) days following
such termination, exercise the option with respect to only such number of shares
of Common Stock as to which the right of exercise had accrued on or before the
termination date unless the Compensation Committee (or the Board of Directors in
the case of options granted to Non-Employee Directors) determines that the
option shall be exercisable as to a greater portion thereof. Except as otherwise
provided in the following sentence, for purposes of the preceding sentence, the
termination date means the effective date of termination of a grantee’s
employment or service as a director. If a grantee is employed outside the United
States, the termination date shall be the earliest of (i) the date on which
notice of termination of employment is provided to the grantee, (ii) the last
day of the grantee’s active service with the Company or a subsidiary, or (iii)
the last day on which the grantee is an employee of the Company or any
subsidiary, as determined in each case without including any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws.
General. Notwithstanding the foregoing, no option shall be exercisable in whole
or in part (A) after the termination date provided in the option, or (B) except
as provided in the fourth paragraph of Section 10 or in the event of termination
of employment or service as a director because of disability, retirement or
death, unless the grantee shall have continued in the employ



















--------------------------------------------------------------------------------





of, or to serve as a director of, the Company or one of its subsidiaries for one
year following the date the option was granted. A grantee’s “estate” shall mean
the grantee’s legal representatives upon the grantee’s death or any person who
acquires the right under the laws of descent and distribution to exercise an
option by reason of the grantee’s death. The Board of Directors or the
Compensation Committee may determine that the transfer of employment of one or
more employees at the Company's request or with its permission to an entity that
has a contractual relation with the Company or one or more of its subsidiaries
shall not be deemed a termination of employment for purposes of this Section
5(b)(iii). In the case of a person who is both an employee and a director of the
Company, the provisions of this Section 5(b)(iii) shall not apply until such
time as such person is neither an employee nor a director of the Company.
(iv)    Transferability of Option. Except as otherwise provided herein, options
shall be transferable only by will or the laws of descent and distribution and
shall be exercisable during the grantee’s lifetime only by him or her. A grantee
may transfer any nonstatutory stock option granted under this Plan to members of
his or her immediate family (defined as a spouse, children and/or grandchildren)
or to one or more trusts for the benefit of such family members if the
instrument evidencing such option expressly so provides and the grantee does not
receive any consideration for the transfer; provided, however, that any such
transferred option shall continue to be subject to the same terms and conditions
that were applicable to such option immediately prior to its transfer (except
that such transferred option may not be further transferred by the transferee
during the transferee’s lifetime). An option and all rights thereunder shall
terminate immediately if the holder attempts to or does sell, assign, transfer,
pledge, hypothecate or otherwise dispose of the option or any rights thereunder
to any person except as permitted herein.
(v)    Surrender of Options. The Compensation Committee (or the Board of
Directors in the case of options granted to Non-Employee Directors) may require
the surrender of outstanding options as a condition precedent to the grant of
new options. Upon each such surrender, the option or options surrendered shall
be canceled and the shares of Common Stock of the Company previously subject to
the option or options under this Plan shall thereafter be available for the
grant of options under this Plan.
(vi)    Other Terms and Conditions. Options may also contain such other
provisions, which shall not be inconsistent with any of the foregoing terms, as
the Compensation Committee (or the Board of Directors in the case of options
granted to Non-Employee Directors) shall deem appropriate.
(c)    Incentive stock options granted pursuant to this Plan shall be subject to
all the terms and conditions included in subsection (b) and to the following
terms and conditions:
(i)    No incentive stock option shall be granted to an individual who is not an
employee of the Company or a “subsidiary corporation” as defined in Section
424(f) of the Code;















--------------------------------------------------------------------------------





(ii)    No incentive stock option shall be granted to an employee who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company; and
(iii)    No incentive stock option may be granted under this Plan if such grant,
together with any applicable prior grants that are incentive stock options
within the meaning of Section 422(b) of the Code, would exceed any maximum
established under the Code for incentive stock options that may be granted to an
individual employee.
6.    Rights of a Shareholder. A recipient of an option shall have no rights as
a shareholder with respect to any shares issuable or transferable upon exercise
thereof until the date of issuance of a stock certificate for such shares.
Except as otherwise provided pursuant to Section 7 hereof, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
date of such stock certificate.
7.    Adjustment of and Changes in Common Stock. In the event that the shares of
Common Stock of the Company, as presently constituted, shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, split-up, combination of
shares, or otherwise) or if the number of such shares of Common Stock shall be
increased through the payment of a stock dividend or a dividend on the shares of
Common Stock of rights or warrants to purchase securities of the Company shall
be made, then there shall be substituted for or added to each share of Common
Stock theretofore appropriated or thereafter subject or that may become subject
to an option under this Plan, the number and kind of shares of stock or other
securities into which each outstanding share of Common Stock of the Company
shall be so changed, or for which each such share shall be exchanged, or to
which each such share shall be entitled, as the case may be, and references
herein to the Common Stock shall be deemed to be references to any such stock or
other securities as appropriate. Outstanding options shall also be appropriately
amended as to price and other terms as may be necessary to reflect the foregoing
events. In the event there shall be any other change in the number or kind of
the outstanding shares of the Common Stock of the Company, or of any stock or
other securities into which such Common Stock shall have been changed or for
which it shall have been exchanged, then if the Board of Directors shall, in its
sole discretion, determine that such change equitably requires an adjustment in
any option theretofore granted or that may be granted under this Plan, such
adjustments shall be made in accordance with such determination. Fractional
shares resulting from any adjustment in options pursuant to this Section 7 may
be settled in cash or otherwise as the Board of Directors shall determine.
Notice of any adjustment shall be given by the Company to each holder of an
option that shall have been so adjusted and such adjustment (whether or not such
notice is given) shall be effective and binding for all purposes of this Plan.
8.    Securities Act Requirements. No option granted pursuant to this Plan shall
be exercisable in whole or in part, and the Company shall not be obligated to
sell any shares of Common Stock subject to any such option, if such exercise and
sale would, in the opinion of counsel for the Company, violate the Securities
Act of 1933 (or other Federal or State statutes having similar requirements), as
in effect at that time. Each option shall be subject to the further requirement
that, if at any time the Board of Directors shall determine in its discretion
that the listing or qualification of the shares of Common Stock subject to such
option under any securities











--------------------------------------------------------------------------------





exchange requirements or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, the issue of shares thereunder, such option may not be
exercised in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.
9.    Withholding. Appropriate provision, which may include the election by the
grantee to have the Company withhold from the Common Stock to be issued upon
exercise of an option a number of shares having an aggregate fair market value
that is determined by the Company to be appropriate to cover up to the maximum
tax withholding amount or to surrender to the Company (either by actual delivery
or attestation to the ownership) of shares of Common Stock already owned having
an aggregate fair market value to satisfy the desired withholding amount, shall
be made for all taxes required to be withheld from shares of Common Stock issued
under this Plan under the applicable laws or other regulations of any
governmental authority, whether federal, state or local, and domestic or
foreign. To that end, the Company may at any time take such steps as it may deem
necessary or appropriate (including sale or retention of shares) to provide for
payment of such taxes.
10.    Administration and Amendment of Plan. The Board of Directors shall
appoint a Compensation Committee composed of two or more directors. The Board of
Directors (but not the Compensation Committee) may from time to time remove
members from such Committee or add members thereto, and vacancies in such
Committee, however caused, shall be filled by the Board. The Compensation
Committee (or the Board of Directors in the case of options granted to
Non-Employee Directors) from time to time may adopt rules and regulations for
carrying out this Plan. The interpretation and construction by the Compensation
Committee (or the Board of Directors in the case of options granted to
Non-Employee Directors) of any provision of this Plan or any option granted
pursuant hereto shall be final and conclusive. No member of the Compensation
Committee or the Board of Directors shall be liable for any action or
determination made in good faith with respect to this Plan or any option granted
pursuant thereto. Subject to the terms and conditions of this Plan, the
Compensation Committee (or the Board of Directors in the case of options granted
to Non-Employee Directors) may modify, extend or renew outstanding options
granted under this Plan, or accept the surrender of outstanding options (to the
extent not already exercised) and grant new options in substitution of them (to
the extent not already exercised). The Compensation Committee (or the Board of
Directors in the case of options granted to Non-Employee Directors) will not,
however, modify any outstanding option so as to specify a lower purchase price
or cancel any outstanding option and issue a new option in its place with a
lower purchase price, without the approval of the Company's shareholders.
Notwithstanding the foregoing, no modification of an option will materially
alter or impair any right or obligation under any option already granted under
this Plan, without the prior written consent of the grantee.
Subject to the terms of this Plan and terms and limitations as the Compensation
Committee shall determine, the Compensation Committee may delegate its authority
to grant options to employees to the Company’s Chief Executive Officer, subject
to an annual limit per employee of 10,000 shares of Common Stock of the Company
subject to options, except that no such delegation may be made in the case of
options granted to persons who are subject to the provisions of Section 16 of
the Exchange Act or in the case of option grants intended to be qualified under
Section 162(m) of the Code. The annual limit described in the preceding sentence
shall be subject to











--------------------------------------------------------------------------------





adjustment as provided in Section 7. To the extent that the Compensation
Committee delegates its authority as provided by this Section 10, all references
in this Plan to the Compensation Committee’s authority to grant options shall be
deemed to include the Chief Executive Officer.
The Board of Directors (but not the Compensation Committee) may from time to
time make such changes in and additions to this Plan as it may deem proper and
in the best interests of the Company, without further action on the part of the
shareholders of the Company except as required by law, regulation or by the
rules of the principal trading market of the Company’s Common Stock at that
time; provided, however, that, unless the shareholders of the Company shall have
first approved thereof (i) except as provided in Section 7 hereof, the total
number of shares of Common Stock subject to this Plan and the Annual Limit shall
not be increased and the minimum purchase price shall not be changed, (ii) no
option shall be exercisable more than ten (10) years after the date it is
granted and (iii) the expiration date of this Plan shall not be extended.
The Board of Directors shall have the power, in the event of any disposition of
substantially all of the assets of the Company, its dissolution or of any
consolidation or merger of the Company with or into any other corporation, to
amend all outstanding options to permit the exercise of all such options prior
to the effectiveness of any such transaction and to terminate such options as of
such effectiveness. If the Board of Directors shall exercise such power, all
options then outstanding and subject to such requirement shall be deemed to have
been amended to permit the exercise thereof in whole or in part by the grantee
at any time or from time to time as determined by the Board of Directors prior
to the effectiveness of such transaction and such options shall be deemed to
terminate upon such effectiveness.
11.    Breach of Restrictive Covenants. The terms of an option grant may provide
that, notwithstanding any other provision of this Plan to the contrary, if the
grantee breaches any noncompetition, nonsolicitation or nondisclosure provision
or provision as to the Company’s ownership of inventions contained in the grant
or otherwise required as a condition to a grant, whether during or after
termination of employment or service as a director of the Company or any of its
subsidiaries, the grantee will forfeit such option or the shares issued upon
exercise thereof (in which case the Company will repay the lesser of the option
price or the then fair market value of a share of Common Stock) or pay to the
Company any gain realized as a result of the disposition of shares of Common
Stock issued upon exercise, all as provided in the terms of a particular grant.





